Case 4:20-cv-00025-RWS-CAN Document 18 Filed 01/27/21 Page 1 of 2 PageID #: 46




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  MARVIN LYNN FLEMING, JR, #51354,                 §
                                                   §
                 Plaintiff,                        §       CIVIL ACTION NO. 4:20-CV-00025-RWS-
  v.                                               §                     CAN
                                                   §
  SIXTH DISTRICT COURT OF LAMAR                    §
  COUNTY,                                          §
                                                   §
                 Defendant.                        §

                                             ORDER

        Before the Court is the Magistrate Judge’s Report and Recommendation, containing

 proposed findings of fact and recommendation that Plaintiff Marvin Lynn Fleming, Jr’s complaint

 be sua sponte dismissed under 28 U.S.C. § 1915A. Docket No. 16. Plaintiff has filed no

 objections thereto.

        The Magistrate Judge’s Report was mailed to Petitioner’s last known address but was

 returned as undeliverable. Docket No. 17. Plaintiff is a pro se litigant, and, under the Local

 Rules of the Eastern District of Texas, pro se litigants must provide the Court with a physical

 address and are “responsible for keeping the clerk advised in writing of the current physical

 address.” Local Rule CV-11(d). To date, Plaintiff has not updated his address with the Court or

 filed objections to the report.   A document enclosed with the returned mail indicates that

 Petitioner is not in custody in Lamar County Jail. Docket No. 17.

        Because Plaintiff did not file objections to the Report, he is not entitled to de novo review

 by the undersigned of those findings, conclusions and recommendations, and except upon

 grounds of plain error, he is barred from appellate review of the unobjected-to factual findings

 and legal conclusions accepted and adopted by the District Court. 28 U.S.C. § 636(b)(1)(C);

 Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

                                             Page 1 of 2
Case 4:20-cv-00025-RWS-CAN Document 18 Filed 01/27/21 Page 2 of 2 PageID #: 47



        Nonetheless, the Court has reviewed the pleadings in this cause and the Report of the

 Magistrate Judge and agrees with it. See United States v. Raddatz, 447 U.S. 667, 683 (1980)
     . statute permits the district court to give to the magistrate’s proposed findings of fact and
 (“[T]he

 recommendations ‘such weight as [their] merit commands and the sound discretion of the judge

 warrants, . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275 (1976)). Accordingly, the Court

 hereby ADOPTS the Report of the United States Magistrate Judge as that of this Court. It is

 therefore

        ORDERED that Plaintiff Marvin Lynn Fleming, Jr’s complaint is sua sponte

 DISMISSED WITH PREJUDICE.

        So ORDERED and SIGNED this 26th day of January, 2021.




                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
